DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on November 4, 2020. Claims 1-20 are pending. Claims 1-20 represent SYSTEM AND METHOD FOR GENERATING API SCHEMAS FOR NETWORKED SERVICES.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a method for generating an API schema associated with at least one API Endpoint by inspecting network data traffic, comprising the steps of: receiving a plurality of network data requests data structures that use {ADDRESS, Method} format, and have been successfully served by an application associated with at least one API endpoint; parsing the network data request structures into strings of ordered elements; applying a mixed type distance function to corresponding pairs of elements in each of the network data request structures, wherein the mixed type distance function outputs a high distance value if the corresponding pair of elements are of different basic types and wherein the mixed type distance function outputs a low distance value if the corresponding pair of elements are of the same basic type; clustering the network data request data structures based on the results of the applying a mixed type distance function to create multiple network data request data structure data clusters; generating a cluster data ,” as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/EL HADJI M SALL/Primary Examiner, Art Unit 2457